Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 20-25 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over CHUNG et al (US 2018/0039809) in view of Swonger et al (US 4,015,240).

As per claims 1 and 22 CHUNG et al depicts in figures 4 & 5 and discloses: A fingerprint signal processing circuit for a fingerprint sensor 130 {figure 4 & [0041] Referring to FIG. 5, in an exemplary embodiment, a first fingerprint sensor 131 is connected to a first sensing line SL and a first drive line DL1, and a second fingerprint sensor 132 is connected to a second sensing line SL2 and the first drive line DL1 (see FIG. 8). It is assumed that the finger 150 touches the cover glass 110 disposed on the first fingerprint sensor 131 and the second fingerprint sensor 132.} configured to sense finger 150 {figure 4}, comprising: an analog front-end (AFE) circuit 200 {figure 5}, configured to receive an fingerprint sensor 130 and generate an analog output signal { [0034] The plurality of fingerprint sensing elements generates signals related to a fingerprint of a finger positioned on the fingerprint sensor.}, the AFE circuit 200 comprising: a gain circuit 201A, configured to receive a compensation signal and process the [0047] The third amplifier circuit 220 amplifies a difference between the first voltage V1 of the first amplifier circuit 210-1 and the second voltage V2 of the second amplifier circuit 210-2, and generates a first amplified voltage V3. }, wherein a signal value of the compensation signal corresponds to a touched position of the finger 150 in the fingerprint sensor 130; and an analog-to-digital converter 231, coupled to the AFE circuit 200, configured to convert the analog output signal into a digital code. { [0053] The ADC 231 converts an output signal (e.g., the first amplified voltage V3) output from the analog domain 201A into a digital signal DS using a sampling frequency (e.g., sampling clock signal ADC_CLK). }

Regarding claims 1 and 22 CHUNG et al is silent as to:  a fingerprint sensor configured to sense light and produce an image signal.  With respect to claims 1 and 22 Swonger et al depicts in figure 1 and discloses in column 4, line 51 – column 4, line 57: a fingerprint sensor 12 configured to sense light and produce an image signal 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to substitute the fingerprint sensor of CHUNG et al with a fingerprint sensor configured to sense light and produce an image signal as taught by Swonger et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to substitute a fingerprint scanner with a fingerprint scanner configured to sense light and produce an image signal to provide “a pattern recognition apparatus which is especially adapted for the recognition or identification of fingerprint images or impressions and/or other similar patterns . . . [and] . . . a system for rapidly and accurately identifying the characteristic points of a fingerprint which points are known as minutiae.”  See column 2, lines 20-26 of Swonger et al.

As per claims 2 and 23 CHUNG et al depicts in figure 5 and discloses: The fingerprint signal processing circuit of claim 1, wherein the gain circuit 201A is configured to reduce a fixed pattern noise from the [0046] Each of the band-pass filters 213-1 and 213-2 may remove noises of the display panel 140 or external noises, and may deliver a signal with an operating frequency component to the third amplifier circuit 220. VCM represents a common mode voltage. Although the exemplary embodiment shown in FIG. 5 includes the band-pass filters 213-1 and 213-2, exemplary embodiments are not limited thereto. For example, according to exemplary embodiments, the analog domain 201A does not include the band-pass filters 213-1 and 213-2. }

Regarding claims 3 and 24 CHUNG et al is silent as to: The fingerprint signal processing circuit of claim 1, further comprising: a compensation control circuit, coupled to the AFE circuit 200, configured to perform the following steps: receiving data from a lookup table; and converting the data into a voltage or a current to be served as the compensation signal.  Regarding claims 4 and 25 CHUNG et al is silent as to: The fingerprint signal processing circuit of claim 3, wherein the data in the lookup table is stored in a volatile memory.

 With respect to claims 3 and 24 Swonger et al depicts in figures 1 & 4 and discloses: The fingerprint signal processing circuit of claim 1, further comprising: a compensation control circuit, coupled to the AFE circuit 200, configured to perform the following steps: receiving data from a lookup table; and converting the data into a voltage or a current to be served as the compensation signal. { [ column 9, lines 23-40 ] a comparator 46 compares the data in memory 44 and will not permit actuation of transfer circuit 48 for those minutia whose X and Y coordinates are within a predetermined range of each other and whose angles .THETA. differ by 180 degrees plus or minus a predetermined angular tolerance. The comparator 46 may typically comprise conventional digital or analog adders, subtractors and comparators. All other data in memory 44 is transferred to a buffer memory 50 from which the identified minutia may be read-out and/or recorded by recorder or indicator 52, as is conventional. } With respect to claims 4 and 25 Swonger et al depicts in figure 1 and discloses: The fingerprint signal processing circuit of claim 3, wherein the data in the lookup table is stored in a volatile memory 44.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the fingerprint signal processing circuit of CHUNG et al with a compensation control circuit configured to perform the following steps: receiving data from a lookup table; and converting the data into a voltage or a current to be served as the compensation signal as taught by Swonger et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a fingerprint signal processing circuit with a compensation control circuit configured to perform the following steps: receiving data from a lookup table; and converting the data into a voltage or a current to be served as the compensation signal so as “to provide detection means for characteristic points such as minutiae which examines every point in the image for the occurrence of a minutiae and can detect the same minutiae several times in passing over the entire image. A high degree of redundancy is thus a part of the detection process which greatly reduces the probability of missed minutiae.”  See column 4, lines 16-23 of Swonger et al.

As per claims 20 and 34 CHUNG et al is silent as to: The fingerprint signal processing circuit of claim 1, wherein the display panel is an organic light-emitting diode (OLED) display panel.  As per claims 21 and 35 CHUNG is silent as to: The fingerprint signal processing circuit of claim 1, wherein the fingerprint sensor comprises a lens.



It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display panel of CHUNG et al as modified with Swonger et al with organic light emitting diodes as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to a display panel with organic light emitting diodes because they provide better colors that do not get washed out and richer black colors.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the fingerprint sensor of CHUNG et al as modified with Swonger et al with a lens as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an image fingerprint sensor with a lens to bring light to a fixed focal point.
	
Allowable Subject Matter
Claims 5-19 and 26-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:   The primary reason for allowance is the pattern noise with respect to a lens and the variable capacitor circuits and switching capacitor in the AFE circuit

Response to Arguments
Applicant's arguments filed August 5, 2021 have been fully considered but they are not persuasive.  Applicant assert the following in the paragraph bridging pages 1 and 2:
Chung merely teaches the difference of two voltage signals received from different channels. It is understood that the combination of signals from different channels as taught by Chung is the concept of differential signals, which is usually used to cancel the common noises of the channels. A person of ordinary skill in the art would not consider any of the differential signals as a compensation signal.

Contrary to applicant’s assertion, Chung does not merely teach “the difference of two voltage signals received from different channels”.  The signals do not cease to be present as suggested by applicant.  Not unlike applicant’s claimed invention, Chung discloses “a gain circuit 201A, configured to receive a compensation signal”.  Chung does not preclude the exiting or resultant signal(s) received the by gain circuit from being a compensation signal as required by the claims.  In other words, the signals, VNF and VND as asserted by applicant in paragraph 4 on page 1, received prior to the gain circuit 201A from different channels may very well be differential signals as purported by applicant; however, the actual signal received by gain circuit 201A is not precluded from being the recited compensation signal.  Therefore, contrary to applicant’s assertion Chung as modified by Swonger et al discloses the claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd